PER CURIAM:
This is an appeal from a decision in a matai case rendered by four Samoan Associate Judges, Chief Justice Gardner presiding. The standard of appellate review of judicial findings of fact is the "clearly erroneous" standard set forth in United States v. United States Gypsum Co., 333 U.S. 364 (1948).
Appellant takes umbrage with the Court’s finding that Leuea is the only clan of the Aoelua family. It doesn't matter whether there is or is not only one clan in this family since the Court found both candidates had equal family support. The title was awarded on the finding, purely subjective, that appellee was of greater value to the family and village. There was ample testimony to support that finding and it was not clearly erroneous.
Accordingly, the decision of the trial court is affirmed.